Action to recover damages for personal injuries claimed to have been sustained by the plaintiffs as a result of the negligence of the defendants. Order setting aside the verdict in favor of the plaintiffs and against defendant Great American Tea Co. on the ground that the verdict is excessive and against the weight of the evidence, and against defendant Fred Stockberger on the ground that the verdict is excessive, unanimously affirmed, with costs to respondents. No opimon. Present — Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ.